Ambac Assur. Corp. v Nomura Credit & Capital, Inc. (2017 NY Slip Op 08609)





Ambac Assur. Corp. v Nomura Credit & Capital, Inc.


2017 NY Slip Op 08609


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Manzanet-Daniels, J.P., Mazzarelli, Kapnick, Webber, JJ.


5160 651359/13

[*1]Ambac Assurance Corporation, et al., Plaintiffs-Respondents,
vNomura Credit & Capital, Inc., Defendant-Appellant, Nomura Holding America Inc., Defendant.


Shearman & Sterling LLP, New York (Matthew L. Craner of counsel), for appellant.
Patterson Belknap Webb & Tyler LLP, New York (Peter W. Tomlinson of counsel), for respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Marcy S. Friedman, J.), entered June 3, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the order so appealed from
be and the same is hereby affirmed, with costs, for the reasons stated by Friedman, J.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK